                  Case 2:09-bk-26198-BR         Doc 46 Filed 09/24/20 Entered 09/24/20 12:21:45        Desc
                                                 Main Document    Page 1 of 3



                           NONPROFIT LEGAL SERVICES, INC.
                      1
                           Adam Dolce, Esq. [SBN 310112]
                      2    414 Yale Avenue, Suite B
                           Claremont, CA 91711
                      3    Telephone: (909) 542-9030
                           Fax: (909) 992-3554
                      4
                           Email: thenonprofitlawfirm@gmail.com
                      5
                           Attorney for Debtor, KENYA RUIZ
                      6

                      7

                      8                         UNITED STATES BANKRUPTCY COURT

                      9                CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES

                    10

                     11    IN RE:                                      Case No. 2:09-bk-26198-BR
                     12                                                Chapter 7
                                 RUBEN RUIZ; and
                     13          KENYA RUIZ,
                                                                       NOTICE OF APPEARANCE BY
                     14                       Debtors.                 ATTORNEY ADAM DOLCE
                     15

                     16

                     17
                                 PLEASE TAKE NOTICE that in accordance with Federal Rules of Bankruptcy
                    18

                     19    Procedure, Rule 9010(b), the undersigned enters an appearance in this case on behalf of

                    20     KENYA RUIZ. Request is made that any documents hereinafter filed in this case be
                     21    served on the undersigned at the office address as follows (if, for any reason, CM/ECF
                    22
                           does not apply):
                    23
                                                Adam Dolce – SBN 310112
                    24                          NONPROFIT LEGAL SERVICES, INC.
                    25                          414 Yale Avenue, Suite B
                                                Claremont CA 91711
                    26                          Telephone: 909-542-9030
                                                FAX: 909-992-3554
                    27                          Email(s): thenonprofitlawfirm@gmail.com;
                    28                          adam@dolcelegal.com

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B                                                 1
  CLAREMONT CA 91711                                     NOTICE OF APPEARANCE (ADAM DOLCE)
     (909) 293-8449
                                                                 IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR      Doc 46 Filed 09/24/20 Entered 09/24/20 12:21:45    Desc
                                              Main Document    Page 2 of 3



                                                                Respectfully submitted by,
                      1

                      2          Date: 24 September 2020        /s/ Adam D. Dolce
                                                               _____________________________
                      3                                        Adam D. Dolce
                                                               NONPROFIT LEGAL SERVICES, INC.
                      4
                                                               414 Yale Avenue, Suite B
                      5                                        Claremont CA 91711
                                                               Telephone: 909-542-9030
                      6                                        FAX: 909-992-3554
                                                               Email(s): thenonprofitlawfirm@gmail.com;
                      7
                                                               adam@dolcelegal.com
                      8
                                                               Attorney for Kenya Ruiz
                      9
                           ///
                    10

                     11

                     12

                     13

                     14

                     15

                     16

                     17

                    18

                     19

                    20

                     21

                    22

                    23

                    24

                    25

                    26

                    27

                    28

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B                                           2
  CLAREMONT CA 91711                               NOTICE OF APPEARANCE (ADAM DOLCE)
     (909) 293-8449
                                                           IN RE KENYA RUIZ
        Case 2:09-bk-26198-BR                      Doc 46 Filed 09/24/20 Entered 09/24/20 12:21:45                                     Desc
                                                    Main Document    Page 3 of 3



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
414 Yale Avenue, Suite B, Claremont CA 91711

                                                                      NOTICE OF APPEARANCE (BY ADAM DOLCE)
A true and correct copy of the foregoing document entitled (specify): __________________________________________
________________________________________________________________________________________________
________________________________________________________________________________________________
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________,
09/24/2020          I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
  jmenchaca@menchacacpa.com; ca87@ecfcbis.com (John Menchaca - Trustee); ustpregion.16.la.ecf@usdoj.gov
  (U.S. Trustee (LA)); greg@lawbosse.com (Gregory L. Bosse)



                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

09/24/2020         Adam D. Dolce                                                               /s/ Adam D. Dolce
 Date                       Printed Name                                                        Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
